

EnerJex Resources, Inc.
27 Corporate Woods, Suite 350
10975 Grandview Drive
Overland Park, Kansas 66210


January 14, 2011


By Email to coalcreekenergy@yahoo.com
 
By Email to jdlmailbox@yahoo.com
and jdlmailbox@yahoo.com
       
Mr. James Loeffelbein
J&J Operating, LLC
 
c/o J&J Operating, LLC
Attn:  James Loeffelbein and John Loeffelbein
 
10380 W 179th Street
10380 W 179th Street
 
Bucyrus, KS  66013
Bucyrus, KS  66013
         
By Email to coalcreekenergy@yahoo.com
         
Mr. John Loeffelbein
   
c/o J&J Operating, LLC
   
10380 W 179th Street
   
Bucyrus, KS  66013
  
 



 
Re:
Acquisition of J&J Field Equipment, Termination of Service Agreement

 
  and Revised Consulting
Arrangements                                                     



Gentlemen:


EnerJex Resources, Inc. (the "Company"), and EnerJex Kansas, Inc., a Nevada
corporation ("EnerJex Kansas"), are presenting this letter agreement (the
"Agreement") to J&J Operating, LLC ("J&J"), John Loeffelbein ("John"), and James
Loeffelbein ("Jim") (the Company, EnerJex Kansas, J&J, John, and Jim are
collectively referred to as the "Parties" or individually as a "Party") to
memorialize the terms on which the Company will acquire from J&J the field
operating equipment that is listed on Exhibit A hereto (the "Equipment"), and
the Parties will enter into certain other agreements as further described below
(collectively, the "Transactions").  This Agreement is intended to be, and upon
execution of this Agreement by J&J, John and Jim shall be, a binding and
enforceable agreement, enforceable against each of the Parties in accordance
with its terms.


Agreements of Parties


The Parties hereby agree as follows:


1.           Acquisition of Equipment.  J&J will sell and convey to EnerJex
Kansas, title to the Equipment listed on Exhibit A hereto.  That sale will be
effected by J&J's execution and delivery of the Bill of Sale in the form
attached hereto as Exhibit B (the "Bill of Sale").


(a)           Representations and Warranties.  J&J, John and Jim, jointly and
severally, represent and warrant to the Company and EnerJex Kansas that:


(i)           The Equipment is free and clear of all liens and claims, and upon
execution and delivery of the Bill of Sale to EnerJex Kansas hereunder, EnerJex
Kansas shall acquire title to the Equipment free and clear of all liens and
claims arising through any act or omission of any person other than the Company
or any of its subsidiaries.

 
 

--------------------------------------------------------------------------------

 


J&J Operating, LLC
   
Mr. John Loeffelbein
   
Mr. James Loeffelbein
2
January 14, 2011



(ii)          J&J is the sole owner of the Equipment and has full power and
every lawful authority to make, execute and deliver this Agreement and perform
its obligations hereunder without the consent of any other person.


(iii)         To the current actual knowledge of J&J, John and Jim, without any
duty to conduct any inquiry, the Equipment is in good working order and
condition, ordinary wear and tear excepted.


(iv)        Neither J&J, nor John nor Jim has engaged any broker, finder, or
other similar person in connection with the transactions contemplated by this
Agreement, and to the knowledge of J&J, John and Jim, no broker's commission,
finder's fee, or other similar fee is due to any person in connection with any
of the Transactions hereunder.


(b)           AS IS Sale.  Except for the express representations and warranties
of J&J, John and Jim set forth in Paragraph 1(a), above, the Equipment is being
sold and transferred hereunder on an "AS IS, WHERE IS" basis, without any
representation or warranty regarding the condition of the Equipment.  J&J, John
and Jim hereby disclaim all implied warranties regarding the condition of the
Equipment, including all warranties regarding the fitness of such Equipment for
any particular purpose.


(c)           No Liability Assumption.  For the avoidance of doubt, the Parties
acknowledge and agree that except for the payroll costs described in Paragraph
4, below, neither the Company, nor EnerJex Kansas, nor any of their respective
affiliates shall assume any liability or obligation of J&J in connection with
the transactions contemplated by this Agreement.


2.           Consulting Agreements


(a)           John's Agreement.  Concurrently herewith, the Company and John
shall execute that certain Amended and Restated Consulting Agreement in the form
attached hereto as Exhibit C (the "Amendment"), by which the parties shall amend
the Consulting Agreement between John and the Company dated effective December
31, 2010 ("John's Agreement").


(b)           Jim's Agreement.  Concurrently herewith, the Company and Jim shall
execute that certain Consulting Agreement in the form attached hereto as Exhibit
D ("Jim's Agreement"), by which the Company shall engage Jim as a consultant.


3.           Termination of Service Agreement


(a)           Termination.  The Parties hereby (i) acknowledge that the Company
and J&J previously executed that certain Service Agreement dated effective
December 31, 2010, which was executed by John and Jim as to certain covenants
set forth therein (the "Service Agreement"), and (ii) agree that except as set
forth in Paragraphs 3(b) and (c), below, the Service Agreement is hereby
terminated and no party thereto shall have any further obligation thereunder
with respect to any period after the date of this Agreement.

 
 

--------------------------------------------------------------------------------

 


J&J Operating, LLC
   
Mr. John Loeffelbein
   
Mr. James Loeffelbein
3
January 14, 2011



(b)         Conveyance of Interests.


(i)           The parties hereby acknowledge that (A) the Company and J&J
executed the Service Agreement in order to memorialize J&J's commitment to cause
its employees to provide asset management services for the Company and its
affiliates, (B) in consideration of those services and the noncompetition
covenants therein, the Company agreed in the Service Agreement to convey to J&J
various "Interests" in certain of the Company's properties, and (C) the parties
are entering into this Agreement in order to modify the arrangement contemplated
by the Service Agreement, so that the Company or one of its affiliates will
employ 16 of J&J's employees to work (as employees of the Company or one of its
affiliates) on the Company's properties, and John and Jim will provide
management supervisory services and other agreed services pursuant to John's
Agreement and Jim's Agreement, respectively; and


(ii)           The Company agrees that, in consideration of such services to be
provided by John and Jim to the Company and its affiliates and the
noncompetition and exclusivity commitments being provided J&J, John, and Jim
under the Noncompetition Agreement described in Paragraph 5, below, the Company
shall convey to J&J the "Interests" described in the Service Agreement and on
the same terms set forth in Section 2.2 thereof.  The Company further agrees
that such Interests shall be deemed to be fully earned upon the conveyance of
title thereto to J&J and J&J shall be entitled to retain title thereto,
including all such Interests that have been conveyed to J&J prior to the date
thereof.


(c)         Survival.  In addition to the foregoing, and notwithstanding the
termination of the Service Agreement, (i) the obligations of the parties under
Section 5.4 of the Service Agreement shall survive the termination of the
Service Agreement (with respect to claims relating to the period that the
Service Agreement was in effect), and (ii) the rights and duties of the parties
under the Service Agreement shall survive to the extent provided in Sections
6.3(a), (b) (in accordance with Paragraph 3(b)(ii), above), (c) and (e) thereof.


4.           Hiring of Employees.  Concurrently herewith, the Company or one of
its affiliates shall extend employment offers to the sixteen (16) employees of
J&J listed on Exhibit E hereto (the "Hired Employees"), provided that the
Company shall not have any obligation to employ such individuals for any fixed
period of time.  The Company or its affiliates shall pay all payroll costs of
those Hired Employees for services performed by them for J&J in the period from
January 1, 2011, through January 7, 2011 (the "Initial Payroll Period"). 
Notwithstanding the foregoing, and except for such payroll costs, J&J shall
indemnify, defend, and hold the Company and each of its subsidiaries and other
affiliates, and all of their respective officers, directors and other agents,
free and harmless from and against all claims, costs, damages and expenses
arising from or relating to the employment of such Hired Employees during the
Initial Payroll Period.


5.           Noncompetiton Agreement.  In order to replace the noncompetition
and nonsolicitation covenants of J&J, John and Jim set forth in the Service
Agreement, and in consideration of the conveyance of the Interests pursuant to
Paragraph 3(b), above, and payment described in Paragraph 6, below, J&J, John
and Jim agree that concurrently herewith, they shall execute that certain
Noncompetition and Nonsolicitation Agreement in the form set forth on Exhibit F
hereto (the "Noncompetiton Agreement").

 
 

--------------------------------------------------------------------------------

 


J&J Operating, LLC
   
Mr. John Loeffelbein
   
Mr. James Loeffelbein
4
January 14, 2011



6.           Cash Payment to J&J, John and Jim.


(a)           In consideration of J&J's conveyance of the Equipment hereunder
and the other covenants and agreements of J&J, John and Jim in this Agreement
and each of the exhibits attached hereto, the Company shall pay to J&J
concurrently herewith the sum of Two Hundred Thirty Thousand Dollars
($230,000.00) by wire transfer of immediately available funds in accordance with
wiring instructions provided by J&J.  The parties agree that such consideration
shall be allocated as follows:


Item
 
Amount
         
Equipment
  $ 215,000.00  
J&J Covenants in Noncompetition Agreement
    5,000.00  
John's Covenants in Noncompetition Agreement
    5,000.00  
Jim's Covenants in Noncompetition Agreement
    5,000.00            
TOTAL
  $ 230,000.00  



(b)           For the avoidance of doubt, the parties acknowledge and agree
that:


(i)           The Company is not assuming any claims, costs, liabilities, or
expenses arising from J&J's use and operation of the Equipment prior to the date
of this Agreement, including but not limited to all claims arising from an
accident that occurred in November 2010 and involved the pulling unit that is
included as part of the Equipment.  J&J shall indemnify, defend, and hold the
Company free and harmless from and against all such claims, costs, liabilities,
or expenses.


(ii)         The Company shall indemnify, defend, and hold J&J free and harmless
from and against all such claims, costs, liabilities, or expenses arising from
or relating to the use of the Equipment by the Company or any of its affiliates
on or after the date of this Agreement.


7.           Insurance.  J&J covenants and agrees that at all times until and
including December 31, 2011, J&J shall maintain in full force and effect the
general commercial liability insurance policy that J&J had in effect as of
December 31, 2010, providing coverage for $1,000,000 per occurrence and
$2,000,000 in the aggregate.


8.           Arbitration.  Except for any action in which the plaintiff is
seeking injunctive or other equitable relief, all disputes arising under this
Agreement shall be resolved or relating to this Agreement and the rights and
duties of the parties hereunder shall be resolved by binding arbitration in
Kansas City, Kansas, before a single arbitrator under the rules then obtaining
of the American Arbitration Association.  The decision of the arbitrator shall
be final and binding on the parties, and judgment thereon may be entered in a
court of competent jurisdiction.

 
 

--------------------------------------------------------------------------------

 


J&J Operating, LLC
   
Mr. John Loeffelbein
   
Mr. James Loeffelbein
5
January 14, 2011



9.           Miscellaneous.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Kansas (without regard to
application of the conflict-of-law principles thereunder).  Upon the request of
either party, each of the undersigned shall make, execute, and deliver such
documents and instruments, and shall take such other actions, as may be
reasonably necessary to carry into effect the agreements of the parties
described in this Agreement.  If at any time any provision of this Agreement is
or becomes illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions hereof, nor the legality, validity, or enforceability of such
provision under the law of any other jurisdiction, will in any way be affected
or impaired thereby, and the remainder of the provisions of this Agreement will
remain in full force and effect.  This Agreement and the Exhibits attached
hereto (a) represent the entire understanding between the parties regarding the
subject matter hereof, and supersede and replace all prior and contemporaneous
understandings, whether oral or written, regarding such subject matter, and (b)
may not be modified or amended, except by a written agreement executed after the
effective date hereof by the party sought to be charged by such modification or
amendment.  If any action or proceeding is commenced to construe or enforce this
Agreement or the rights and duties of the parties hereunder, then the party
prevailing in that action shall be entitled to recover its costs and attorneys'
fees, as well as all such costs and fees of enforcing any judgment entered
therein.  This Agreement may be executed in counterparts, each of which shall be
deemed an original and both of which, taken together, shall constitute one and
the same instrument, binding on each signatory thereto.  A copy of this
Agreement that is executed by a party and transmitted by that party to the other
party by facsimile or as an attachment (e.g., in ".tif" or ".pdf" format) to an
email shall be binding upon the signatory to the same extent as a copy hereof
containing that party's original signature.


[Signatures appear on the following page.]

 
 

--------------------------------------------------------------------------------

 


J&J Operating, LLC
   
Mr. John Loeffelbein
   
Mr. James Loeffelbein
6
January 14, 2011



Acceptance


If the terms and conditions set forth above are acceptable to you, then please
sign and return to me, for my files, one copy of this Agreement and each of the
attached Exhibits that calls for your signature.



 
Sincerely,
     
EnerJex Resources, Inc., a Nevada corporation
     
By:
/s/ Robert Watson, Jr.
   
Robert Watson, Jr., CEO/President



Acceptance


Each of the undersigned hereby agrees to and accepts the foregoing terms and
conditions of the Agreement set forth above, and further agrees that the
provisions thereof are legally binding upon and enforceable against each of the
undersigned in accordance with the terms of the Agreement.


J&J Operating, LLC, a Kansas limited liability
   
company
         
By:
/s/ Jim Loeffelbein
 
/s/ Jim Loeffelbein
 
Jim Loeffelbein, Member
 
Jim Loeffelbein, Individually
     
By:
/s/ John Loeffelbein
 
/s/ John Loeffelbein
 
John Loeffelbein, Member
 
John Loeffelbein, Individually



Exhibits:


A  —
List of Equipment

B  —
Bill of Sale

C  —
Amended and Restated Consulting Agreement (John)

D  —
Consulting Agreement (Jim)

E  —
List of Hired Employees

F  —
Noncompetition and Nonsolicitation Agreement


 
 

--------------------------------------------------------------------------------

 

Exhibit A


List of Equipment



 
Blue Dodge Pickup Truck
 
Pulling Unit
 
Chevy 2500 Pickup - 2006
 
1986 F350 Ford Pickup
 
Minnesota Pulling Unit
 
Pulling Unit - Wrecked Unit
 
Ram 1500 Pickup
 
1991 F150 4x4 Pickup
 
Dodge 1500 Pickup - John Ls
 
Pipe Trailer #1
 
Pipe Trailer #2
 
Two (2) Flatbed Trailers
 
Fourwheeler Trailer
 
New Pump Trailer
 
Seven (7) Fourwheelers for Pumpers
 
Trencher / Backhoe
 
Backhoe
 
Bobcat
 
Water Truck
 
Wash Truck #1
 
Wash Truck #2


 
 

--------------------------------------------------------------------------------

 


Bill of Sale


For Good and Valuable Consideration, the receipt and sufficiency of which are
hereby acknowledged, J & J Operating, LLC, a Kansas limited liability company
("Seller"), hereby sells, assigns, transfers and conveys to EnerJex Kansas,
Inc., a Nevada corporation ("Buyer"), all of Seller's right, title, and interest
in and to the "Equipment" described on Appendix 1 hereto.
 
This Bill of Sale is being delivered pursuant to that certain letter agreement
dated January 7, 2011 (the "Purchase Agreement"), by and among Seller, EnerJex
Resources, Inc., a Nevada corporation (the "Company"), John Loeffelbein, and
James Loeffelbein, pursuant to which Seller agreed to transfer the Equipment to
Buyer.
 
Seller warrants that Seller has good and marketable title to the Equipment, free
and clear of all liens and encumbrances arising from any act or omission of any
person other than Buyer and its affiliates.  Seller hereby constitutes and
appoints Buyer as the true and lawful attorney-in-fact of the Seller, for it and
in its name and stead and on behalf of and for the benefit of Buyer, to demand
and receive from time to time any and all Equipment hereby sold, assigned and
transferred, and to give receipts and releases for and in respect of the same
and any part or proceeds thereof and, from time to time, to institute and
prosecute in the name of the Seller, but at the reasonable expense and for the
benefit of Buyer, any and all proceedings at law, in equity or otherwise, which
Buyer may reasonably deem proper, to assert and enforce any claim, right or
title of any kind, in respect of any of the Equipment hereby sold, assigned and
transferred, and to defend and compromise any and all actions, suits or
proceedings in respect of any of the Equipment hereby assigned, transferred and
conveyed, and to do all acts and things in relation to said Equipment as Buyer
reasonably shall deem desirable.


Seller hereby agrees to execute and deliver to Buyer such other instruments of
conveyance, assignment, and transfer as may be reasonably necessary to more
fully convey, assign to, and vest in Buyer all of the Equipment hereby conveyed
and assigned.  This instrument is intended to make effective the sale and
assignment of the Equipment pursuant to the Purchase Agreement.  Nothing herein
is intended to supersede or modify any provisions of the Purchase Agreement.  To
the extent of any conflict or inconsistency between this instrument and the
Purchase Agreement, the Purchase Agreement shall prevail and govern the rights
and obligations of the parties hereto.


IN WITNESS WHEREOF, Seller has executed this Bill of Sale on the date set forth
below.



   
J & J Operating, LLC, a Kansas limited liability company
         
By:
/s/ John Loeffelbein
Date
 
John Loeffelbein, Member
         
By:
/s/ James Loeffelbein
Date
 
James Loeffelbein, Member


 
 

--------------------------------------------------------------------------------

 
 
Amended and Restated Consulting Agreement
 
This Amended and Restated Consulting Agreement (the "Agreement") is made and
entered into, effective as of January 14, 2011 (the "Effective Date"), by and
between EnerJex Resources, Inc., a Nevada corporation ("Company"), and John
Loeffelbein ("Consultant"), with reference to the following facts:
 
Recitals:
 
A.          The Company is in the business of exploring for oil and gas deposits
and drilling and producing oil and gas wells in the States of Kansas and Texas.


B.           Consultant is a principal of J & J Operating, LLC, a Kansas limited
liability company ("J& J"), and party to that certain letter agreement dated
January 14, 2011, by and among the Company, J&J, Consultant, and James
Loeffelbein, pursuant to which J&J and the Company are terminating a "Service
Agreement" between them and Consultant is agreeing to execute this Agreement.


C.           The parties have agreed to execute this Agreement to memorialize
the terms and conditions on which the Company shall engage Consultant as an
independent contractor to assist in the supervision of the Company's operations
and assets.


Agreements:


Now, Therefore, the parties hereto, intending to be legally bound, do hereby
agree as follows:


1.            PERFORMANCE OF SERVICES


1.1        Engagement.  The Company hereby engages Consultant on the terms and
conditions set forth in this Agreement.


(a)         Services.  Consultant shall assist the Company's Chief Executive
Officer (the "CEO") in supervising the Company's operations and implementing
such tasks and projects as the CEO may direct from time to time (collectively,
the "Services").  Such Services shall include the following:


(i)          the daily management and oversight of all ongoing field operations,
including, but not limited to, maintaining and maximizing the profitability of
production on existing leases, overseeing, arranging for, and managing drilling
and completion operations, managing and overseeing all land and leasing issues,
and


(ii)        assisting the CEO with any other project deemed necessary by the CEO
to the performance of the services contemplated by this Agreement.


(b)         Business Time.  Consultant shall devote to the performance of the
Services pursuant to this Agreement such portion of Consultant's time as the
Company reasonably determines to be necessary for Consultant to perform the
services contemplated this Agreement, which portion of Consultant's business
time may represent a majority of his business time.

 
1

--------------------------------------------------------------------------------

 


(c)           Location.  Consultant shall perform the Services primarily from
J&J’s offices in Bucyrus, Kansas, and the Company's various mineral lease and
well sites, subject to such periodic travel to other locations as is reasonably
required for the prompt, efficient and economical performance of the Services,
and as approved in advance by the Company.


(d)           Reporting.  Consultant shall report to the CEO.


1.2         Acceptance.  Consultant hereby accepts the engagement by the Company
pursuant to this Agreement, and agrees to perform the Services in a competent,
efficient, trustworthy, and businesslike manner.


2.          COMPENSATION.  The Company shall compensate Consultant for
Consultant's Services pursuant to this Agreement as follows:


2.1        Monthly Consulting Fees


(a)           Consulting Fees. The Company shall pay to Consultant consulting
fees in the amount of Five Thousand Dollars ($5,000.00) per month for each whole
and partial month that Consultant is performing Services pursuant to this
Agreement.


(b)           Car Allowance.  The Company (a) acknowledges that Consultant shall
be required to drive amongst the Company's mineral lease and well sites, and (b)
agrees that in order to assist Consultant with the costs and expenses of such
travel, the Company shall pay to Consultant a non-accountable car allowance in
the amount of One Thousand Dollars ($1,000.00) per month for each whole and
partial month that Consultant is performing Services pursuant to this Agreement.


2.2        Payment.  Within ten (10) days following the end of each calendar
month during the term of this Agreement, the Company shall pay to Consultant the
amount of the consulting fees and car allowance due with respect to the prior
calendar month under Section 2.1, above.


3.           Additional Agreements


3.1        Nondisclosure and Noncompetition.  Consultant shall have executed and
delivered the Nondisclosure and Assignment of Inventions and Works of Authorship
Agreement attached hereto as Exhibit A and the Noncompetition and
Nonsolicitation Agreement attached hereto as Exhibit B.  Consultant's
obligations thereunder shall survive the termination of this Agreement in
accordance with the terms thereof and Section 4.3(b), below.


3.2        Status.  Consultant acknowledges that in performing Services pursuant
to this Agreement, Consultant (a) shall be an independent contractor and not an
employee of the Company, (b) shall not be entitled to participate in any fringe
benefit programs established by the Company for the benefit of its employees,
and (c) shall be solely responsible for paying prior to delinquency, and shall
indemnify, defend, and hold the Company free and harmless from and against, all
income taxes, self-employment taxes, and other taxes (including any interest and
penalties with respect thereto) imposed on the fees and expense reimbursements
paid by the Company to Consultant pursuant to this Agreement.


3.3        Authority


(a)           Grant of Authority.  Consultant shall have and may exercise the
following authority without the prior approval of the Chief Executive Officer:

 
2

--------------------------------------------------------------------------------

 


(i)          Except as set forth in Section 3.3(a)(iii), below, Consultant may
obligate the Company for (A) bulk purchase commitments from individual vendors,
provided that the aggregate amount of the commitment does not exceed Twenty
Thousand Dollars ($20,000) per vendor, and (B) for up to Twenty Thousand Dollars
($20,000) per month, in the aggregate, to all other vendors for goods and
services purchased for the Company in the ordinary course of its business;


(ii)         Consultant may resolve issues pertaining to title to property and
the terms of any leases, provided that no such issue (or collection of related
issues) involves a commitment or claim of more than Five Thousand Dollars
($5,000);


(iii)        Consultant may commit the Company for drilling contracts, provided
that the amount of the commitment for any individual drilling contract does not
exceed Twenty Thousand Dollars ($20,000); and


(iv)         Consultant shall receive reasonable administrative support from,
and may manage and redirect the tasked performed by, the Company's
administrative personnel.


(b)         Other.  Except as expressly permitted under Section 3.3(a), above,
Consultant shall have and may exercise in the name of the Company only such
authority as is expressly delegated to Consultant, in writing, pursuant to
Section 1.1(b), above.


4.           TERM


4.1         Term.  The term of this Agreement shall commence on the Effective
Date and shall terminate pursuant to Section 4.2, below.


4.2         Termination of Agreement


(a)           Termination.  This Agreement shall terminate five (5) years from
the Effective Date, unless sooner terminated pursuant to Section 4.2(b) hereof.


(b)           Death or Disability of Consultant.  This Agreement shall terminate
automatically upon Consultant's death or disability.  For purposes hereto, the
term "disability" shall mean a medical or physical condition that, in the
opinion of a licensed medical doctor reasonably acceptable to the Company and
the Consultant or the Consultant’s representative, renders Consultant incapable,
either indefinitely or for a period of at least three (3) consecutive months, of
performing any substantial portion of the Services under this Agreement.


4.3         Effect of Termination.  Upon the expiration or termination of this
Agreement in accordance with its terms:


(a)           Consulting Fees and Expenses.  The Company shall continue to be
obligated to (i) pay Consultant for all consulting fees accrued under Section
2.1, above, with respect to the period ending on the effective date of
termination, and (ii) reimburse Consultant for all expenses paid or incurred
prior to termination and for which Consultant is entitled to be reimbursed
pursuant to Section 2.1, above;


(b)           Nondisclosure.  Consultant shall continue to be bound by the terms
and conditions of the Nondisclosure and Assignment of Inventions Agreement
described in Section 3, above, for a period of one (1) year after the
termination of this Agreement.

 
3

--------------------------------------------------------------------------------

 


(c)           Confidential Materials.  Consultant shall deliver to the Company
all notes (whether in tangible or electronic form), memoranda, and other written
or otherwise recorded materials which Consultant may possess that relate to the
Company's Business or embody any partially completed or fully completed work
product pertaining to Consultant's performance of Services for the Company.


5.           MISCELLANEOUS


5.1        Notices.  All notices permitted or required by this Agreement shall
be in writing, and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, (c) on the date on which transmitted
by facsimile, email, or other electronic means producing a tangible receipt
evidencing a successful transmission , or (d) on the next business day after the
day on which deposited with a regulated public carrier (e.g., Federal Express),
freight prepaid, addressed to the party for whom intended at the address set
forth on the signature page of this Agreement, or such other address, facsimile
number or email address, notice of which has been delivered in a manner
permitted by this Section 5.1.


5.2        Further Assurances.  Each party agrees, upon the request of the other
party, to make, execute, and deliver such additional documents, and to take such
additional actions, as may be reasonably necessary to effectuate the purposes of
this Agreement.


5.3        Complete Agreement; Amendments.  This Agreement and the nondisclosure
and assignment of inventions agreement described in Section 3.1, above, (a)
contain the entire agreement and understanding between the parties and supersede
all prior and contemporaneous agreements and understandings, whether oral or
written, concerning Consultant's engagement with the Company, and (b) shall not
be modified or amended, except by a written instrument executed after the
effective date hereof by the party sought to be charged with such amendment or
modification.


5.4        Counterparts; Electronic Signatures. This Agreement may be executed
in counterparts, each of which shall be deemed an original and both of which,
taken together, shall be one and the same instrument, binding on each
signatory.  A copy of this Agreement that is executed by a party and transmitted
by that party to the other party by facsimile or email shall be binding on the
signatory to the same extent as a copy hereof containing the signatory's
original signature.


5.5        Attorneys' Fees.  If any action is commenced to construe this
Agreement or to enforce any of the rights and duties created herein, then the
party prevailing in that action shall be entitled to recover its costs and
attorneys' fees in that action, as well as all costs and fees of enforcing any
judgment entered therein.


5.6        Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with applicable provisions of Kansas law (other than its
conflict-of-law principles), and each party hereby consents to the jurisdiction
of the courts of the State of Kansas for purposes of all actions commenced to
construe or enforce this Agreement.


5.7        Arbitration.  All disputes arising under or in connection with this
Agreement shall be resolved by binding arbitration before as single arbitrator
in Kansas City, Kansas, under the rules then obtaining of the American
Arbitration Association.   The decision of the arbitrator shall be final and
binding, and judgment thereon may be entered in a court of competent
jurisdiction.   The arbitrator, in his discretion, may award to the prevailing
party the costs and fees of the arbitration.

 
4

--------------------------------------------------------------------------------

 
 
5.8           Binding Effect.  This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective heirs, successors and
assigns, provided that Consultant may not delegate his duties hereunder except
with the prior written consent of the Company, which may be withheld,
conditioned or delayed in the sole discretion of the Company.
 
In Witness Whereof, the parties hereto have executed this Amended and Restated
Consulting Agreement, effective as of the Effective Date.
 
"Company:"
 
"Consultant:"
EnerJex Resources, Inc., a Nevada
corporation
           
By:
/s/ Robert G. Watson, Jr.
 
/s/ John Loeffelbein
 
Robert G. Watson, Jr., Chief Executive Officer
 
John Loeffelbein
       
     
           
Date
 
Date
     
Address, Facsimile No. & Email for Notices:
 
Address, Facsimile No. & Email for Notices:
     
EnerJex Resources, Inc.
  c/o J&J Operating, LLC
c/o Black Sable Energy, LLC
 
10380 W 179th Street
123 Evans Avenue
 
Bucyrus, KS  66013
San Antonio, Texas 78209
 
 
     
Facsimile No.:  (___) ______________________________
 
Facsimile No.:  (___) ______________________________
Email:    robert.watson@blacksableenergy.com
 
Email:    coalcreekenergy@yahoo.com
     

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Consulting Agreement
 
This Consulting Agreement (the "Agreement") is made and entered into, effective
as of January 14, 2011 (the "Effective Date"), by and between EnerJex Resources,
Inc., a Nevada corporation ("Company"), and James D. Loeffelbein ("Consultant"),
with reference to the following facts:
 
Recitals:
 
A.           The Company is in the business of exploring for oil and gas
deposits and drilling and producing oil and gas wells in the States of Kansas
and Texas.
 
B.           Consultant is a principal of J & J Operating, LLC, a Kansas limited
liability company ("J&J"), and party to that certain letter agreement dated
January 14, 2011, by and among the Company, J&J, Consultant, and John
Loeffelbein, pursuant to which J&J and the Company are terminating a "Service
Agreement" between them and Consultant is agreeing to execute this Agreement.
 
C.           The parties have agreed to execute this Agreement to memorialize
the terms and conditions on which the Company shall engage Consultant as an
independent contractor to assist in the supervision of the Company's operations
and assets.
 
Agreements:
 
Now, Therefore, the parties hereto, intending to be legally bound, do hereby
agree as follows:
 
6.           PERFORMANCE OF SERVICES
 
6.1          Engagement.  The Company hereby engages Consultant on the terms and
conditions set forth in this Agreement.
 
(a)          Services.  Consultant shall assist the Company's Chief Executive
Officer (the "CEO") in supervising the Company's operations and implementing
such tasks and projects as the CEO may direct from time to time (collectively,
the "Services").  Such Services shall include the following:
 
(i)           the daily management and oversight of all ongoing field
operations, including, but not limited to, maintaining and maximizing the
profitability of production on existing leases; overseeing, arranging for, and
managing drilling and completion operations, managing and overseeing all land
and leasing issues, and
 
(ii)           assisting the CEO with any other project deemed necessary by the
CEO to the performance of the services contemplated by this Agreement.
 
(b)          Business Time.  Consultant shall devote to the performance of the
Services pursuant to this Agreement such portion of Consultant's time as the
Company reasonably determines to be necessary for Consultant to perform the
services contemplated this Agreement, which portion of Consultant's business
time may represent a majority of his business time.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Location.  Consultant shall perform the Services primarily from
J&J’s offices in Bucyrus, Kansas, and the Company's various mineral lease and
well sites, subject to such periodic travel to other locations as is reasonably
required for the prompt, efficient and economical performance of the Services,
and as approved in advance by the Company.
 
(d)           Reporting.  Consultant shall report to the CEO.
 
6.2          Acceptance.  Consultant hereby accepts the engagement by the
Company pursuant to this Agreement, and agrees to perform the Services in a
competent, efficient, trustworthy, and businesslike manner.
 
7.           COMPENSATION.  The Company shall compensate Consultant for
Consultant's Services pursuant to this Agreement as follows:
 
7.1          Monthly Consulting Fees
 
(a)           Consulting Fees. The Company shall pay to Consultant consulting
fees in the amount of Five Thousand Dollars ($5,000.00) per month for each whole
and partial month that Consultant is performing Services pursuant to this
Agreement.
 
(b)           Car Allowance.  The Company (i) acknowledges that Consultant shall
be required to drive amongst the Company's mineral lease and well sites, and
(ii) agrees that in order to assist Consultant with the costs and expenses of
such travel, the Company shall pay to Consultant a non-accountable car allowance
in the amount of One Thousand Dollars ($1,000.00) per month for each whole and
partial month that Consultant is performing Services pursuant to this Agreement.
 
7.2          Payment.  Within ten (10) days following the end of each calendar
month during the term of this Agreement, the Company shall pay to Consultant the
amount of the consulting fees and car allowance due with respect to the prior
calendar month under Section 2.1, above.
 
8.           Additional Agreements
 
8.1          Nondisclosure and Noncompetition.  Consultant shall have executed
and delivered the Nondisclosure and Assignment of Inventions and Works of
Authorship Agreement attached hereto as Exhibit A and the Noncompetition and
Nonsolicitation Agreement attached hereto as Exhibit B.  Consultant's
obligations thereunder shall survive the termination of this Agreement in
accordance with the terms thereof and Section 4.3(b), below.
 
8.2          Status.  Consultant acknowledges that in performing Services
pursuant to this Agreement, Consultant (a) shall be an independent contractor
and not an employee of the Company, (b) shall not be entitled to participate in
any fringe benefit programs established by the Company for the benefit of its
employees, and (c) shall be solely responsible for paying prior to delinquency,
and shall indemnify, defend, and hold the Company free and harmless from and
against, all income taxes, self-employment taxes, and other taxes (including any
interest and penalties with respect thereto) imposed on the fees and expense
reimbursements paid by the Company to Consultant pursuant to this Agreement.
 
8.3          Authority
 
(a)           Grant of Authority.  Consultant shall have and may exercise the
following authority without the prior approval of the Chief Executive Officer:
 

 
2

--------------------------------------------------------------------------------

 
 
(i)           Except as set forth in Section 3.3(a)(iii), below, Consultant may
obligate the Company for (A) bulk purchase commitments from individual vendors,
provided that the aggregate amount of the commitment does not exceed Twenty
Thousand Dollars ($20,000) per vendor, and (B) for up to Twenty Thousand Dollars
($20,000) per month, in the aggregate, to all other vendors for goods and
services purchased for the Company in the ordinary course of its business;
 
(ii)          Consultant may resolve issues pertaining to title to property and
the terms of any leases, provided that no such issue (or collection of related
issues) involves a commitment or claim of more than Five Thousand Dollars
($5,000);
 
(iii)         Consultant may commit the Company for drilling contracts, provided
that the amount of the commitment for any individual drilling contract does not
exceed Twenty Thousand Dollars ($20,000); and
 
(iv)          Consultant shall receive reasonable administrative support from,
and may manage and redirect the tasked performed by, the Company's
administrative personnel.
 
(b)          Other.  Except as expressly permitted under Section 3.3(a), above,
Consultant shall have and may exercise in the name of the Company only such
authority as is expressly delegated to Consultant, in writing, pursuant to
Section 1.1(b), above.
 
9.           TERM
 
9.1          Term.  The term of this Agreement shall commence on the Effective
Date and shall terminate pursuant to Section 4.2, below.
 
9.2          Termination of Agreement
 
(c)           Termination.  This Agreement shall terminate five (5) years from
the Effective Date, unless sooner terminated pursuant to Section 4.2(b) hereof.
 
(d)           Death or Disability of Consultant.  This Agreement shall terminate
automatically upon Consultant's death or disability.  For purposes hereto, the
term "disability" shall mean a medical or physical condition that, in the
opinion of a licensed medical doctor reasonably acceptable to the Company and
the Consultant or the Consultant’s representative, renders Consultant incapable,
either indefinitely or for a period of at least three (3) consecutive months, of
performing any substantial portion of the Services under this Agreement.
 
9.3          Effect of Termination.  Upon the expiration or termination of this
Agreement in accordance with its terms:
 
(a)           Consulting Fees and Expenses.  The Company shall continue to be
obligated to (i) pay Consultant for all consulting fees accrued under Section
2.1, above, with respect to the period ending on the effective date of
termination, and (ii) reimburse Consultant for all expenses paid or incurred
prior to termination and for which Consultant is entitled to be reimbursed
pursuant to Section 2.1, above;
 

 
3

--------------------------------------------------------------------------------

 
 
(b)           Nondisclosure.  Consultant shall continue to be bound by the terms
and conditions of the Nondisclosure and Assignment of Inventions Agreement
described in Section 3, above for a period of one (1) year after the termination
of this Agreement.
 
(c)           Confidential Materials.  Consultant shall deliver to the Company
all notes (whether in tangible or electronic form), memoranda, and other written
or otherwise recorded materials which Consultant may possess that relate to the
Company's Business or embody any partially completed or fully completed work
product pertaining to Consultant's performance of Services for the Company.
 
10.          MISCELLANEOUS
 
10.1          Notices.  All notices permitted or required by this Agreement
shall be in writing, and shall be deemed to have been delivered and received
(a) when personally delivered, (b) on the third (3rd) business day after the
date on which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, (c) on the date on which transmitted
by facsimile, email, or other electronic means producing a tangible receipt
evidencing a successful transmission , or (d) on the next business day after the
day on which deposited with a regulated public carrier (e.g., Federal Express),
freight prepaid, addressed to the party for whom intended at the address set
forth on the signature page of this Agreement, or such other address, facsimile
number or email address, notice of which has been delivered in a manner
permitted by this Section 5.1.
 
10.2          Further Assurances.  Each party agrees, upon the request of the
other party, to make, execute, and deliver such additional documents, and to
take such additional actions, as may be reasonably necessary to effectuate the
purposes of this Agreement.
 
10.3          Complete Agreement; Amendments.  This Agreement and the
Nondisclosure and Assignment of Inventions Agreement described in Section 3.1,
above, (a) contain the entire agreement and understanding between the parties
and supersede all prior and contemporaneous agreements and understandings,
whether oral or written, concerning Consultant's engagement with the Company,
and (b) shall not be modified or amended, except by a written instrument
executed after the Effective Date hereof by the party sought to be charged with
such amendment or modification.
 
10.4          Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which, taken together, shall be one and the same instrument, binding on each
signatory.  A copy of this Agreement that is executed by a party and transmitted
by that party to the other party by facsimile or email shall be binding on the
signatory to the same extent as a copy hereof containing the signatory's
original signature.
 
10.5          Attorneys' Fees.  If any action is commenced to construe this
Agreement or to enforce any of the rights and duties created herein, then the
party prevailing in that action shall be entitled to recover its costs and
attorneys' fees in that action, as well as all costs and fees of enforcing any
judgment entered therein.
 
10.6          Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with applicable provisions of Kansas law (other than its
conflict-of-law principles), and each party hereby consents to the jurisdiction
of the courts of the State of Kansas for purposes of all actions commenced to
construe or enforce this Agreement.
 

 
4

--------------------------------------------------------------------------------

 
 
10.7          Arbitration.  All disputes arising under or in connection with
this Agreement shall be resolved by binding arbitration before as single
arbitrator in Kansas City, Kansas, under the rules then obtaining of the
American Arbitration Association.  The decision of the arbitrator shall be final
and binding, and judgment thereon may be entered in a court of competent
jurisdiction.  The arbitrator, in his discretion, may award to the prevailing
party the costs and fees of the arbitration.
 
10.8          Binding Effect.  This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective heirs, successors and
assigns, provided that Consultant may not delegate his duties hereunder except
with the prior written consent of the Company, which may be withheld,
conditioned or delayed in the sole discretion of the Company.
 
[Signatures appear on the following page.]
 

 
5

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Consulting Agreement,
effective as of the Effective Date.
 
"Company:"
 
"Consultant:"
EnerJex Resources, Inc., a Nevada
corporation
         
By:
/s/ Robert G. Watson, Jr.
 
/s/ James D. Loeffelbein
 
Robert G. Watson, Jr., Chief Executive Officer
 
James D. Loeffelbein
             
Date
 
Date
     
Address, Facsimile No. & Email for Notices:
 
Address, Facsimile No. & Email for Notices:
     
EnerJex Resources, Inc.
 
c/o J&J Operating, LLC
c/o Black Sable Energy, LLC
 
10380 W 179th Street
123 Evans Avenue
 
Bucyrus, KS  66013
San Antonio, Texas 78209
         
 
Facsimile No.:  (___) ______________________________
 
Facsimile No.:  (___) ______________________________
Email:    robert.watson@blacksableenergy.com
  Email:    coalcreekenergy@yahoo.com

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit E
 
List of Hired Employees
 
Marcia Littell
Kevin Leroy
Josue Amenta - Velazquez
Ascension Luna Castro
Victor Quiroz-Cruz
Caleb Feverborn
Jonathan Fraser
Brett Harrell
Timothy Kramer
Samuel Mofle
Jay Schendel
George "Burt" Waddle
James Pendergrass
Alfred Lickteig
Robert Dionee
Jonathan Ellis

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit F
 
NONCOMPETITION AND NONSOLICITATION AGREEMENT
 
This Noncompetition and Nonsolicitation Agreement (this "Agreement") is made and
entered into as of January 14, 2011, by and between EnerJex Resources, Inc., a
Nevada corporation (the "Company"), and J & J Operating, LLC, a Kansas limited
liability company ("J&J"), John Loeffelbein ("John"), and James D. Loeffelbein
("Jim" and, together with John, the "Loeffelbeins") (the Loeffelbeins and J&J
are each a "Seller" and, collectively, "Sellers"), with reference to the
following facts:
 
Recitals:
 
A.           John and Jim are members of J&J.
 
B.           Pursuant to that certain letter agreement dated January 14, 2011,
by and among J&J, the Company, and the Loeffelbeins (the "Purchase Agreement"):
 
(i)          J&J agreed to sell and transfer to EnerJex Kansas, Inc., a
wholly-owned subsidiary of the Company, certain Equipment of J&J pertaining to
J&J's oil exploration and development (the "Equipment Sale");
 
(ii)         John and Jim each agreed to execute with the Company a Consulting
Agreement under which the Company engaged each such individual as a consultant
for a term of five (5) years; and
 
(iii)        J&J, John, and Jim agreed to enter into this Agreement in order to
memorialize certain noncompetition and nonsolicitation restrictions to which
they will be subject.
 
C.           The parties have agreed to execute this Agreement in order to
memorialize such noncompetition and nonsolicitation restrictions.
 
AGREEMENTS:
 
Now, Therefore, in consideration of the foregoing and the consummation of the
transactions contemplated by the Purchase Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Seller hereby covenants and agrees for the benefit of the
Company as follows:
 
11.          DEFINITIONS.  For purposes of this Agreement, the term:
 
11.1           "Affiliate" shall mean, with respect to any party to this
Agreement, (a) any person or entity directly or indirectly controlling such
party, (b) any person or entity directly or indirectly controlled by such party,
and (c) any person or entity that with such party is under direct or indirect
common control.
 
11.2           "AMI" shall include all lands within the Forest City Basin and
the Cherokee Basin of Eastern Kansas.  Furthermore, the AMI shall include, but
not be limited to the following counties in the state of Kansas: Douglas County,
Johnson County, Franklin County, Miami County, Anderson County, Linn County,
Osage County, Lyon County, Wabaunsee County, Shawnee County, Jefferson County,
Leavenworth County, Pottawatome County, Jackson County, Atchison County, Brown
County, Coffey County, Bourbon County, Allen County, Woodson County, Greenwood
County, Butler County, Crawford County, Neosho County, Wilson County, Elk
County, Cowley County, Chautauqua County, Montgomery County, Labette County, and
Cherokee County.

 
 

--------------------------------------------------------------------------------

 
 
11.3           "Company's Business" shall mean the business of oil exploration
and development and operation and production of oil and gas assets.
 
11.4           "Competitive Business Activity" shall mean directly or indirectly
either (i) owning an operated working interest, acquiring a working interest in,
or acquiring or earning an overriding royalty interest ("ORRI") in any oil and
gas lease or well, or (ii) providing any contract operations or well-pulling
services for any third party.  For purposes of the foregoing, the term "directly
or indirectly" shall mean and include both engaging in any such prohibited
activity directly, or owning a direct or indirect interest in any entity or
enterprise that engages in such activity.  The contents of this provision shall
exclude any non-operated working interests or ORRI's owned by any Seller prior
to execution of this Agreement.
 
11.5           "Court" shall mean a court of competent jurisdiction or other
entity or person mutually selected by the parties to resolve any dispute.
 
11.6           "Effective Date" shall mean January 1, 2011, which is the date on
which the Equipment Sale is deemed effective.
 
11.7           "Restricted Period" means the period of approximately five (5)
years commencing on the Effective Date and ending on December 31, 2015.
 
12.          NONCOMPETITION AND NONSOLICITATION.  In consideration of the
payments, covenants and agreements of the Company in the Purchase Agreement
(including but not limited to the conveyance of the "Interests" described
therein) and the Consulting Agreements, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, J&J,
John, and Jim hereby agree as follows:
 
12.1           Noncompetition.  Each Seller covenants and agrees that, during
the Restricted Period, such Seller shall not (a) engage in any Competitive
Business Activity (regardless whether for its own account or for the account of
any third party) anywhere in the AMI or within ten (10) miles of any Company
mineral lease or working interest situated outside the AMI, or (b) own any
direct or indirect interests in any oil or gas well within the AMI.
 
12.2           Nonsolicitation and No-Hire.  Each Seller covenants and agrees
that, during the Restricted Period and for a period of six (6) months
thereafter, such Seller shall not (either directly or indirectly through any
other entity in which any such Seller has any beneficial ownership interest) (a)
solicit or attempt to solicit any existing or future employee of or consultant
to the Company or any of its existing or future Affiliates to leave his or her
employment or terminate his or her consultancy with the Company or any such
Affiliate, or (b) knowingly induce or knowingly attempt to induce any such
employee or consultant to terminate, breach or modify the terms of such person's
employment or consultancy with the Company or any such Affiliate, or (c) hire or
extend any offer of employment to any employee of the Company or any of its
Affiliates.
 
12.3           Exception for Retained 20% Interest.  The Company agrees that no
Seller shall be in violation of the restrictions set forth in Section 2.1(a),
above, solely by reason of ownership by such Seller, or any of its Affiliates,
of up to a twenty percent (20%) working interest in the leases that are subject
to the working interests owned by Working Interest, LLC, a Kansas limited
liability company.

 
2

--------------------------------------------------------------------------------

 
 
12.4           Exception for Rejected Opportunities.  If a Seller presents to
the Company a reasonably detailed written proposal to pursue an oil or gas
exploration or production project and the Company fails to deliver to such
Seller, within sixty (60) after receipt of such proposal, a written election to
pursue that project for the Company's own account, then (a) such Seller may
pursue such project for its own account, and (b) such Seller shall not be in
violation of the restrictions set forth in Section 2.1, above, solely by reason
of such Seller's pursuit of that project.  Notwithstanding the foregoing in no
event may any Seller use any Company confidential or proprietary information to
pursue any such project for the account of any person other than the Company.
 
12.5           Case-by-Case Exceptions.  Each Seller from time to time may
present to the Company a written request for permission to pursue an oil or gas
exploration or production project that, in the absence of Company approval,
would violate the prohibitions of Section 2.1, above.  The Company agrees to
consider any such request in good faith, but in no event shall the Company have
any obligation whatsoever to consent to release such Seller from the
restrictions imposed by Section 2.1, above, in order to pursue such
project.  Unless the Company provides such written consent to the requesting
Seller, that Seller shall continue to be subject to Section 2.1, above, and
shall not be released from the restrictions imposed by such Section 2.1.  Any
such written consent that the Company may provide shall be effective only to the
extent expressly provided in that written consent, and shall not excuse the
requesting Seller from complying with Section 2.1, above, with respect to all
other projects that would be a Competitive Business Activity prohibited by
Section 2.1, above.
 
12.6           Stay of Time.  In the event a Court determines that any Seller
has violated the provisions of this Agreement, the running of the time period
during which such provisions so violated shall be applicable shall be
automatically extended for the period of time from the date such violation
commenced through the date that the Court determines that such violation has
permanently ceased.
 
12.7           Injunctive Relief.  The parties hereto agree that each Seller has
been, and during the Restricted Period shall be, so intimately involved in the
development and operation of the assets of the Company and its Affiliates that
if any Seller assumes a position in breach of this Agreement, then there will
exist a substantial likelihood that such Seller will be unable to avoid using
the proprietary information of the Company in its performance of such position
and that the Company and its Affiliates will suffer immediate and irreparable
damages.  For this and other reasons, the parties agree that the remedy at law
for any breach of this Section 2 is and will be inadequate, and in the event of
a breach or threatened breach by any Seller of this Section 2, the Company shall
be entitled to an injunction restraining such Seller from breaching or otherwise
violating any provision of this Agreement.  Nothing herein contained shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including, without limitation, the
recovery of damages from any Seller.
 
13.          MISCELLANEOUS
 
13.1           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to be given and
received (a) when delivered in person, (b) on the date on which transmitted by
facsimile provided that there is a written receipt evidencing a successful
transmission, (c) on the third (3rd) business day after the date on which
deposited in the United States mail in a sealed envelope, postage prepaid, or
(d) on the next business day after the date on which deposited in a sealed
envelope with a nationally-recognized overnight courier (e.g., Federal Express),
freight prepaid, addressed to the party for whom intended at the address set
forth below, or such other address or facsimile number, notice of which is
provided in a manner permitted by this Section 3.1.

 
3

--------------------------------------------------------------------------------

 
 
13.2           Entire Agreement.  This Agreement (including the Recitals)
contains the entire understanding of the parties regarding the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings relating to the subject matter.  The parties hereto agree that
the terms and conditions of any license, operating or other agreement or
relationship between Sellers and the Company or any of their respective
Affiliates, whether currently existing or entered into hereafter, shall in no
way have any effect on or modify the obligations of any Seller under the terms
of this Agreement, and the obligations under and terms of this Agreement and any
such other agreement or relationship shall be treated as entirely separate
obligations.
 
13.3           Separate Covenants.  This Agreement shall be deemed to consist of
a series of separate covenants, one for each line of business included within
the Company's Business as it may be conducted by the Company and its successors
on or after the date hereof, and one for each city, county, state, country or
other region included within the AMI.  The parties expressly agree that the
character, duration and geographical scope of this Agreement are reasonable in
light of the circumstances as they exist on the date upon which this Agreement
has been executed.  However, should a determination nonetheless be made by a
Court at a later date that the character, duration or geographical scope of this
Agreement is unreasonable in light of the circumstances as they then exist, then
it is the intention and the agreement of the Company and each Seller that this
Agreement shall be construed by the Court in such a manner as to impose on the
conduct of the Company or Sellers only those restrictions that are reasonable in
light of the circumstances as they then exist and as are necessary to assure the
Company of the intended benefits of this Agreement.  If, in any judicial
proceeding, a Court shall refuse to enforce all of the separate covenants deemed
included herein because, taken together, they are more extensive than necessary
to assure the Company of the intended benefits of this Agreement, then it is
expressly understood and agreed among the parties hereto that those of such
covenants that, if eliminated, would permit the remaining separate covenants to
be enforced in such proceeding shall, for the purpose of such proceeding, be
deemed eliminated from the provisions hereof.
 
13.4           Severability.  If any of the provisions of this Agreement shall
otherwise contravene or be invalid under the laws of any state, country or other
jurisdiction where this Agreement is applicable but for such contravention or
invalidity, such contravention or invalidity shall not invalidate all of the
provisions of this Agreement but rather it shall be construed, insofar as the
laws of that state or other jurisdiction are concerned, as not containing the
provision or provisions contravening or invalid under the laws of that state or
jurisdiction, and the rights and obligations created hereby shall be construed
and enforced accordingly.
 
13.5           Governing Law; Consent to Jurisdiction; Certain Waivers.  This
Agreement shall be construed in accordance with and governed by the internal
laws (without reference to choice or conflict of laws) of the State of
Kansas.  Each of the parties hereto (a) consents to the jurisdiction of any
state or federal court located within the State of Kansas, (b) irrevocably
agrees that all actions or proceedings relating to this Agreement shall be
litigated in one of such courts, (c) irrevocably waives any objection that it
may have based on improper venue or forum non conveniens to the conduct of any
such action or proceeding in any such court, and (d) consents to the service of
process upon such party made in any one or more of the manners in which notices
are permitted pursuant to set forth in Section 13.1, above.  Nothing contained
in this Section 3.5 shall affect the right of any party to serve legal process
on the other party in any other manner permitted by law.  THE PARTIES HERETO
WAIVE ALL RIGHTS TO A JURY TRIAL IN CONNECTION WITH ACTIONS ARISING UNDER THIS
AGREEMENT.

 
4

--------------------------------------------------------------------------------

 
 
13.6           Amendments and Waivers.  This Agreement may be amended or
modified only by a written instrument duly executed after the Effective Date by
a party sought to be charged by such amendment or modification.  No waiver by a
party of any default, misrepresentation or breach of a warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of a warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent occurrence.  No failure or delay by a party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided under applicable law.
 
13.7           Attorneys’ Fees.  If any litigation, arbitration or other
proceeding is commenced between the parties concerning this Agreement
(including, without limitation, the enforcement hereof and the rights and duties
of the parties hereunder), then the party prevailing in that action or other
proceeding shall be entitled, in addition to such other relief as may be
granted, to recover such party's attorneys' fees in connection with such
litigation, arbitration or other proceeding.
 
13.8           Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which, taken together, shall be one and the same instrument, binding on each
signatory.  A copy of this Agreement that is executed by a party and transmitted
by that party to the other party by facsimile or email shall be binding on the
signatory to the same extent as a copy hereof containing the signatory's
original signature.
 
13.9           Section Headings and References.  The headings of each Section,
subsection or other subdivision of this Agreement are for reference purposes
only and shall not limit or control the meaning thereof.  All references herein
to a Section, subsection, paragraph or clause are references to a Section,
subsection, paragraph or clause, respectively, of this Agreement, unless
otherwise specified, and include all subparts thereof.
 
13.10         Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof nor any of the documents executed in
connection herewith may be assigned by any party without the consent of the
other party; provided, however, that (i) the Company may assign its rights
hereunder, without the consent of any Seller, to any of its existing or future
Affiliates and to any person or entity that acquires or succeeds to all or any
part of Company's Business, and (ii) any party may assign its rights hereunder
to any entity that acquires substantially all of the assets of such party.  No
such assignment shall relieve the assigning party of its obligations hereunder
if such assignee does not perform such obligations.
 
13.11         Further Assurances.  From time to time, at the request of any
party and without further consideration, the parties shall execute and deliver
such additional documents and take all such further action as reasonably
requested by a party to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement.
 
[Signature Page Follows.]

 
5

--------------------------------------------------------------------------------

 
 
In Witness Whereof, each of the parties has caused this Noncompetition and
Nonsolicitation Agreement to be duly executed, effective as of the Effective
Date set forth above.
 
"Company"
 
"Sellers:"
      
EnerJex Resources, Inc., a Nevada
corporation
 
J & J Operating Company, LLC, a Kansas
limited liability company
     
By:
/s/ Robert G. Watson, Jr.
  By:
/s/ John Loeffelbein
 
Robert G. Watson, CEO                                          Date
    John Loeffelbein, Manager                                     Date          
      Address, Facsimile No. & Email for Notices:  
By:
/s/ James D. Loeffelbein
 
   
James D. Loeffelbein, Manager                              Date
EnerJex Resources, Inc.
   
c/o Black Sable Energy, LLC
   
123 Evans Avenue
 
 
San Antonio, TX  78209
 
/s/ John Loeffelbein
    John Loeffelbein, individually
Facsimile No.:  (210) ______________________________
   
Email:  robert.watson@blacksableenergy.com
 
 
   
Date
         
/s/ James D. Loeffelbein
   
James D. Loeffelbein, individually
               
Date
         
Address, Facsimile No. & Email for Notices:
         
10380 W 179th St.
   
Bucyrus, Kansas  66013
         
Facsimile No.:  (___) ______________________________
   
Email:  coalcreekenergy@yahoo.com and
   
jdlmailbox@yahoo.com

 
 

--------------------------------------------------------------------------------

 